     Case 3:19-cv-03016-X Document 11 Filed 06/26/20          Page 1 of 3 PageID 71



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ACKERMAN MCQUEEN, INC.                       §
                                             §
v.                                           §         Case No. 3:19‐cv‐03016‐X
                                             §
GRANT STINCHFIELD                            §

           PLAINTIFF’S MOTION FOR ENTRY OF PROTECTIVE ORDER

       Plaintiff, Ackerman McQueen, Inc. (“AMc”), files this Motion for Protective Order

(the “Motion”) and asks the Court, pursuant to Federal Rule of Civil Procedure 26(c), to

enter the proposed Protective Order (“Protective Order”) submitted concurrently

herewith to protect the confidential information and documents of the parties.

Accompanying this Motion is a Brief and supporting exhibits setting forth the grounds

for entering the Protective Order under the unique facts of this case.


       WHEREFORE, for good cause shown in the submissions filed with the Court, AMc

asks the Court to enter the Protective Order and grant AMc such other and further relief

to which it may be justly entitled.




PLAINTIFF’S MOTION FOR ENTRY OF PROTECTIVE ORDER – PAGE 1
   Case 3:19-cv-03016-X Document 11 Filed 06/26/20            Page 2 of 3 PageID 72



      Dated: June 26, 2020.

                                         Respectfully submitted,

                                         /s/ Brian Vanderwoude
                                         Jay J. Madrid, Esq.
                                         Texas Bar No. 12802000
                                         madrid.jay@dorsey.com
                                         G. Michael Gruber, Esq.
                                         Texas Bar No. 08555400
                                         gruber.mike@dorsey.com
                                         J. Brian Vanderwoude, Esq.
                                         Texas Bar No. 24047558
                                         vanderwoude.brian@dorsey.com
                                         Brian E. Mason, Esq.
                                         Texas Bar No. 24079906
                                         mason.brian@dorsey.com
                                         DORSEY & WHITNEY LLP
                                         300 Crescent Court, Suite 400
                                         Dallas, Texas 75201
                                         (214) 981‐9900 Phone
                                         (214) 981‐9901 Facsimile

                                         ATTORNEYS FOR PLAINTIFF



                           CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with Ian Shaw, counsel for Defendant,
regarding the proposed Protective Order and the matters raised in this motion. I sent Mr.
Shaw a draft of the proposed Protective Order. In response, Mr. Shaw stated, “We object
to the protective order, but we will provide protection to information regarding trade
secrets.” Earlier this week, Mr. Shaw reiterated that “we object to the proposed protective
order and we will most likely move against the protective order.” Thus, this matter is
being submitted to the Court for determination.

                                         /s/ Brian Vanderwoude
                                         J. Brian Vanderwoude




PLAINTIFF’S MOTION FOR ENTRY OF PROTECTIVE ORDER – PAGE 2
   Case 3:19-cv-03016-X Document 11 Filed 06/26/20              Page 3 of 3 PageID 73



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, I filed the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas. I hereby certify that I have
served the document on all counsel and/or pro se parties of record by a manner
authorized by Federal Rules of Civil Procedure 5(b)(2).

                                           /s/ Brian Vanderwoude
                                           J. Brian Vanderwoude




PLAINTIFF’S MOTION FOR ENTRY OF PROTECTIVE ORDER – PAGE 3
